                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ATLANTIC CASUALTY                              CV-21-08-GF-BMM
 INSURANCE COMPANY,
                                                     ORDER
 Plaintiff,

 vs.

 LESLEE KENNEDY, et al.,

 Defendant.

       The Court has been informed that this case has settled at a settlement

conference conducted by Magistrate Judge Kathleen L. DeSoto on July 6, 2021.

(Doc. 33.) Accordingly, IT IS HEREBY ORDERED that all deadlines and

hearings in this case are VACATED. The parties shall file a stipulation for

dismissal and submit a proposed order of dismissal to the undersigned on or

before August 6, 2021, or show good cause for their failure to do so.


       DATED this 6th day of July, 2021




                                       -1-
